           Case 1:20-cv-00637-LLS Document 9 Filed 06/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MIRIAHM PALOMA,

                                 Plaintiff,

                     -against-                                 20-CV-0637 (LLS)

                                                              CIVIL JUDGMENT
 NEW YORK CITY DEPARTMENT OF
 CORRECTIONS, et al.,

                                 Defendants.

       Pursuant to the order issued June 29, 2020, dismissing the complaint,

       IT IS ORDERED, ADJUDGED, AND DECREED that this action is dismissed under 28

U.S.C. § 1915(e)(2)(B)(ii).

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    June 29, 2020
           New York, New York

                                                             Louis L. Stanton
                                                                U.S.D.J.
